Citation Nr: 1404423	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-40 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1942 to November 1945.  His award and decoration include a Service Stripe; five Service Bars; European, African, Middle Eastern, Theater Ribbon with four Bronze Stars; a Good Conduct Medal; Bronze Arrowhead; World War Two Victory Medal; a Bronze Star; and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic record) prior to rendering a decision in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay that inevitably will result in deciding this appeal, the additional development of this claim is required by law and to ensure the claim receives every possible consideration.

By way of background, when a Veteran dies from a service-connected disability, the Secretary shall pay DIC for such Veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  Id.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Here, the Veteran's death certificate lists cause of death as an ischemic cardiomyopathy, due to or as a consequence of atherosclerosis coronary arteries.  At the time of his death in October 2009, service connection had been established for posttraumatic stress disorder (PTSD), which had been rated as 70-percent disabling effective since October 2003.  Also on account of his PTSD, he had been receiving a total disability rating based on individual unemployability (TDIU) effectively since that same date.

The appellant-widow contends the Veteran's PTSD aggravated the conditions that caused the Veteran's death, so therefore contributed substantially or materially to his death.

The Board initially notes that the appellant-widow has submitted a private examiner note from September 2010 which states, "This patient cardiac condition was aggravated by his history of post-traumatic stress disorder."  The Board recognizes that to some extent, this statement links the Veteran's PTSD to his fatal cardiac conditions, however, the Board is unable to determine from this statement whether the examiner believed that it was just as likely as not that the Veteran's PTSD aggravated these conditions beyond their natural progression or contributed substantially or materially to cause his death.  The private examiner, by not providing any supporting rationale, has made a conclusory statement.  Within the structure of 38 C.F.R. § 3.310 and 38 C.F.R. 3.312, the Board must determine whether the Veteran's PTSD materially or substantially contributed to the Veteran's death or aggravated the conditions that were the immediate cause of death beyond their natural progression.  While the Board does not question that the Veteran's PTSD had "aggravated" his heart condition, the question remains whether his heart condition was aggravated beyond their natural progression or contributed materially or substantially to his death.  In addition, the appellant widow's representative cites to several medical treatises in support of her position that the PTSD can contribute to cardiac condition.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that 38 U.S.C. § 5103A(a)  does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d)  since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim. Id.  But see Wood v. Peake, 520 F.3d 1345   (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board therefore believes a medical nexus opinion is needed to fairly decide this appeal.

The Board also notes that in the VA examiner's report, provided above, the examiner cited records from VA from March 2009.  After a thorough review of the claims file and electronic record the Board is not able to locate the referenced treatment note.  The Board acknowledges that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board finds that an attempt should be made to locate these outstanding VA records and associate them with the claims folder.

As the claim is being remanded, the Board finds it prudent to provide additional notice to the appellant-widow.  The notice provided in December 2009 does not list the Veteran's service connected disabilities at the time of his death.  In the context of a claim for service connection for the cause of a Veteran's death, the VCAA requires notice to include a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Thus, the Board finds additional notice which lists the Veteran's service connected disabilities at the time of the Veteran's death should be provided to the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide VCAA notice to the appellant-widow to include a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

2.  The RO/AMC should attempt to obtain copies of records pertinent to the Veteran's PTSD, which have not yet been associated, which include records from the Phoenix VA Health Care System from October 2003 to October 2009.

3.  Obtain a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's PTSD aggravated his fatal cardiac conditions beyond their natural progression or contributed substantially or materially to his death from ischemic cardiomyopathy, due to or as a consequence of atherosclerosis coronary arteries.

The claims file, including a complete copy of this remand, must be made available to and reviewed by the designated examiner for the pertinent medical and other history.

It is essential the examiner discuss the medical rationale underlying the opinion, if necessary citing to specific evidence in the file.  It would be helpful if the VA examiner also discussed the September 2010 private examiner's opinion, the March 2010 VA examiner's report, and the medical treatises cited by the appellant-widow's representative.

In the event the examiner cannot provide this opinion without resorting to mere speculation, then he or she must also provide some explanation as to why an opinion is not possible or feasible, such as there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted in this subject matter area, or the examiner needs the benefit of additional evidence, information or other procurable data, etc. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Then readjudicate this cause-of-death claim in light of the additional evidence.  If this claim remains denied, send the appellant-widow and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant-widow has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

